KRUEGER, Judge.
The offense is an assault with intent to murder and the punishment assessed is confinement in the state penitentiary for a term of two years.
The record reflects that on the night of January 7th, 1947, appellant shot Will Roberts with a 410 single barrel shotgun at close range. The State’s testimony shows that Will Roberts, *351the injured party, was standing at or near a bus stop talking to a party when appellant came up the street with the gun. Roberts inquired of him what was the matter, but appellant apparently did not hear him and made no reply. Roberts, the injured party, then started toward appellant to ascertain what was the matter when he suddenly raised his gun and shot Roberts. There is testimony from other witnesses to the effect that Roberts, the injured party, had nothing in his hand nor made any hostile demonstration whatsoever.
Appellant testified that when he came up the street Roberts inquired of him what he was doing with the gun at that time of the night; that at the time, Roberts was standing on the porch; that he got off of the porch, grabbed appellant’s wrist and said, “Give me that gun, you haven’t any business with it in the highway at this time of night.” I said, “Turn aloose of me, and give me this gun, this is a white man’s gun. I snatched loose and went up the road. He commenced following me. I told him not to come up on me no more. He kept comin up on me and I hauled off and shot him. I didn’t intend to kill him. I shot one time, turned and went home.” The foregoing is a brief summary of the salient facts proved on the trial.
The court instructed the jury on the law of an assault to murder with and without malice, on self-defense, and suspension of sentence, to which no objections were made. At least none appear in the record.
Appellant requested two special charges on the issue of an assault to murder without malice and on the specific intent to kill. The court sufficiently instructed the jury on the subject and therefore there was no need to give any further instruction on the subject and unduly emphasize the same. See Moseley v. State, 70 S. W. 546. The facts in this case.are as strong as the facts in the case of Mosely v. State, supra, and in that case, as in the instant case, the court omitted the word “specific” preceding the word “intent” in the charge. However, this Court held that the omission of the word “specific” was not fatal to the conviction because the charge did require the jury to believe beyond a reasonable doubt that the assault was made with intent to murder before they could convict, and such is the case here. See also Hooper v. State, 29 Tex. App. 614.
His third requested' special charge is to the effect that if he did make an assault upon Will Roberts but did not entertain the specific intent to kill, the jury could not convict him of any *352greater offense than aggravated assault. Whether or not he had the specific intent to kill Will Roberts depends upon the facts proven. In the instant case, appellant made the assault upon Roberts with a shotgun, a deadly weapon per se, by shooting him at very close range with No. 4 shot in the chest. Some of the shot penetrated the chest and entered the lungs causing hemorrhage. When a deadly weapon is used in a deadly manner, the presumption is that he intended to kill although he may testify that he had no such intent. His want of intent to kill alone would not reduce the offense to an aggravated assault or call for a charge on the subject. To so hold would require an instruction relative to the law on an aggravated assault in every case even though he might have shot him with a high power rifle. However, where the instrument used in committing the assault is not per se a deadly weapon and is not used in a deadly manner, and he testifies that he did not intend to kill, of course, the accused is entitled to an instruction on the law of an aggravated assault. We do not think that under the facts of this case appellant was entitled to such charge.
If the assault is voluntary, committed with deliberate design, and with an instrument capable of producing death, and there are no extenuating circumstances, it is an assault with intent to murder. See Trevinio v. State, 27 Tex. App. 372, and Miller v. State, 13 S. W. (2d) 865.
By Bills of Exception Nos. 1 to 5, both inclusive, appellant complains of the action qf the trial court in permitting certain witnesses to testify to the fact that there had been a fight between appellant and Willie Twiggs which occurred at Twiggs’ home about one and a half or two hours prior to the time of the commission of the offense for which appellant was on trial; that shout the time he left the Twiggs’ premises, he said he was going to get a gun and kill Will Twiggs. The court admitted this testimony as showing the state of appellant’s mind at the time Will Roberts inquired of him what he was doing on the street with a gun; that when Roberts started to walk in the direction of appellant, he shot Roberts believing that Roberts would take the gun away from him. It was a circumstance from which an inference arose that appellant was on the warpath seeking to kill Will Twiggs and when he conceived the idea that Roberts intended to disarm him, he became irritable and shot Roberts.
We are not unmindful of the general rule that evidence of extraneous offenses is not admissible unless it conduces to the *353proof of a pertinent hypothesis. We think the facts here bring it within the exception.
Appellant’s bill of exception relating to the court’s charge on the law of an assault with intent to murder with malice aforethought passed out of the case when the jury found him guilty of an assault with intent to murder without malice.
By Bill of Exception No. 7 he claims that he, in due time, objected to the court’s charge. We find no objection to the charge of the court in the record.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.